Citation Nr: 1125812	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  03-13 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to restoration of a 70 percent rating for anemia, currently evaluated as noncompensable, to include consideration of whether an increased rating is warranted.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1993 to May 1994.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, continued a 30 percent evaluation for anemia.  

In January 2005 and November 2009, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

When the case was previously before the Board, the Veteran was represented by The American Legion.  In a November 2010 telephone contact with a VA employee, the Veteran stated that she wished to revoke her power of attorney from The American Legion.  She was informed in an April 2011 letter that VA needed her revocation of her representative in writing.  She was given 30 days to provide such a statement, and if no response was received, the Board would assume that she wished to represent herself and continue with the appeal.  No response to this letter was received, and the Board therefore finds that the Veteran is representing herself in the current matter on appeal.  

The Board's January 2005 remand ordered that the Veteran should be provided a statement of the case (SOC) addressing claims for entitlement to increased ratings for stress fractures of the left and right anterior tibias, right patellofemoral chondromalacia, and scoliosis and a low back strain.  Although the Appeals Management Center (AMC) mistakenly issued the Veteran a second SOC in June 2008 in response to the January 2005 remand, the Board observes that the RO in Huntington, West Virginia, had already complied with the January 2005 remand, by issuing the first SOC in March 2006; to which, no response was received.  The Board construed the August 2008 correspondence, in which the Veteran indicated that she wished to continue her appeal of the increased rating claims, as a new claim for increase, and referred the August 2008 correspondence to the Agency of Original Jurisdiction (AOJ) in its November 2009 remand.  However, no action has been taken.  Therefore, the issues for entitlement to increased ratings for stress fractures of the left and right anterior tibias, right patellofemoral chondromalacia, and scoliosis and a low back strain are not a part of the current appeal, and they are once again referred to the AOJ for appropriate action. 

While the issue on appeal was in remand status, the RO reduced the disability rating for the Veteran's service-connected anemia from 70 percent to noncompensable, in an August 2010 rating decision.  Inasmuch that the appeal concerning the claim for increase is now implicated by the reduction in rating, the Board has phrased the issue as listed on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that additional development is necessary to comply with the January 2005 and November 2009 remand orders of the Board.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

The January 2005 Board remand ordered that the Veteran's Vocational Rehabilitation file should be associated with the record.  The AMC requested a copy of the file by email in February 2005, and letter from the Columbia RO indicates that they accepted transfer of the Vocational Rehabilitation file in August 2006.  Despite the documented transfer of the file, there is no indication that the Vocational Rehabilitation file is part of the record currently before the Board. 

Furthermore, the November 2009 Board remand noted that the Veteran had requested a hearing before the Board in August 2008.  The remand ordered that the Veteran should be contacted and given the option of testifying at a Travel Board or videoconference hearing before a Veterans Law Judge.  The record does not indicate that the Veteran was contacted and asked to clarify her hearing request, and a hearing has not been scheduled.  In order to ensure full compliance with due process requirements, the RO must schedule the requested hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.703 (2010). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA Vocational Rehabilitation file and associate it with the record.  

2.  After the Vocational Rehabilitation file is associated with the record, readjudicate the issue of entitlement to restoration of the 70 percent rating for the service-connected anemia, currently rated as noncompensable, to include whether an increased rating is warranted for this condition, in light of 38 C.F.R. §§ 3.343 and 3.344, and furnish a supplement statement of the case (SSOC).

3.  Contact the Veteran and give her the option of appearing at a videoconference hearing or a personal hearing before the Board at the RO.  If the Veteran does not respond to the request for clarification, schedule the Veteran for a personal hearing before a Veterans Law Judge at the local RO, and notify her of the exact date, time, and place of the hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



